906 So.2d 349 (2005)
William GOLDBACH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-99.
District Court of Appeal of Florida, Fourth District.
July 13, 2005.
William Goldbach, Madison, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
*350 PER CURIAM.
William Goldbach challenges the trial court's summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Goldbach challenges his qualification for Prison Releasee Reoffender sentencing. We find the claim to be legally sufficient and not refuted by the record. We therefore reverse the trial court's summary denial and remand for the trial court to attach portions of the record that conclusively refute the appellant's claim or to grant appropriate relief.
GUNTHER, WARNER and TAYLOR, JJ., concur.